           Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISSTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                           :
UNITED STATES OF AMERICA,                                                  :
                                                                           :
            - v. -                                                         :   09 Cr. 902 (SHS)
                                                                           :
HASSAN NEMAZEE,                                                            :
                                                                           :
                                Defendant.                                 :
                                                                           :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




                 GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION
                  TO HASSAN NEMAZEE’S MOTION FOR A HEARING AND
                   TO MODIFY CONDITIONS OF SUPERVISED RELEASE




                                                                       AUDREY STRAUSS
                                                                       United States Attorney
                                                                       Southern District of New York


Michael D. Lockard
Assistant United States Attorney
       - Of Counsel -
            Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 2 of 19




                                                     TABLE OF CONTENTS

Background ......................................................................................................................................2

           A. Nemazee’s Offense Conduct......................................................................................... 2

           B. Nemazee’s Sentencing, Forfeiture, and Restitution ...................................................... 4

           C. Nemazee’s Supervised Release and Travel Requests ................................................... 6

           D. Nemazee’s Payment of Restitution While on Supervised Release ............................. 10

           E. Nemazee’s Motion To Modify His Conditions of Supervision
              And For A Hearing ..................................................................................................... 11

Discussion ..................................................................................................................................... 11

Conclusion .................................................................................................................................... 17




                                                                         i
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 3 of 19




       The Government respectfully submits this memorandum of law in opposition to the

motion by supervisee Hassan Nemazee for a hearing pursuant to 18 U.S.C. § 3583(e) and to

modify his conditions of supervision.

       Nemazee complains that his requests for international travel have been denied by the

United States Probation Office (“USPO”)—and by the Court—and that his supervision is treated

as “intense supervision.” The motion be denied. Whatever label is attached to Nemazee’s

supervision, the level of his supervision clearly is reasonable in light of (1) the nature of his

underlying offenses: a $292 million bank fraud and identity theft scheme that lasted for at least

12 years; (2) his enormous outstanding forfeiture and restitution obligations, which total at least

$180 million; and (3) the fact that he is currently employed as an investment advisor and has a

less-than-arm’s length relationship with his employer. Under these circumstances, the restrictions

Nemazee has faced while on supervision have been quite light: he has been denied permission to

travel to Costa Rica, in the midst of a global pandemic where international travel is highly

inadvisable. In contrast to that denial, all of Nemazee’s requests for domestic travel have been

approved, and the Government understands that Nemazee in fact has repeatedly travelled or

made plans to travel to Florida, Utah, Arizona, Minnesota, and possibly elsewhere. Nemazee’s

motion, far from demonstrating that the Probation Office has acted unreasonably or arbitrarily,

demonstrates that Nemazee has been given great leeway for travel. It appears that Nemazee’s

demands are unreasonable, not Probation’s review of his requests.

       Moreover, as discussed in more detail below, the Government has serious concerns about

Nemazee’s compliance with his forfeiture and restitution obligations. Though Nemazee has

made payments of 15% of his monthly salary towards restitution, it also appears that Nemazee

receives substantial additional, non-salary, compensation from his employer and romantic
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 4 of 19




partner, including free company housing on Central Park and free luxury travel, that greatly

increase the funds available for his personal use but are not accounted for in his restitution

payments. Indeed, while on supervision, Nemazee has made large cash gifts to family members

that exceed his total restitution payments.

                                         BACKGROUND

A.     Nemazee’s Offense Conduct

       Nemazee is currently on supervised release following his conviction for bank fraud and

identity theft. Nemazee began committing bank fraud as early as 1997, though he was using

fabricated and forged financial records even before his first known bank fraud for purposes

known and unknown. (See Govt. Sent. Ltr. at 10-11, 19). It appears that Nemazee began

committing fraud in order to cover bad investments: when a real estate investment went bad in

the early 1990s and he was unable to continue paying loan interest on the property, Nemazee

claimed fictional investment portfolios to induce NationsBank to issue large bank loans he could

use to cover the financial hole. (PSR ¶¶ 49-50). From that point forward, Nemazee had

essentially no legitimate income: all of his income was derived, either directly or indirectly, from

fraudulently obtained bank loans. As time went on, Nemazee borrowed ever larger amounts of

money to cover investment losses,1 fund a lavish lifestyle, buy residences in Manhattan and

Europe, and service the fraudulently obtained loans. (See Govt. Sent. Ltr. at 7, 13-15). His bank

fraud became a Ponzi scheme, where he had to continually defraud banks in order to make

partial payments to his victims and keep the scheme going.




1
  To the extent that any investments Nemazee made with his stolen funds had positive returns,
those investments were chosen and managed by others, not by Nemazee. (Govt. Sent. Ltr. 13).

                                                  2
           Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 5 of 19




           Nemazee used increasingly brazen and sophisticated methods of deception to defraud

large, sophisticated institutional lenders, including Citibank, Bank of America, and HSBC Bank.

Nemazee routinely created false financial records that purported to show millions or hundreds of

millions of dollars’ worth of securities holdings in order to induce banks to open lines of credit

or to increase his borrowing limits. (See PSR ¶¶ 16-35; Govt. Sent. Ltr. at 3-7). Over time,

Nemazee began appropriating personal identifying information and forging the signatures of

financial professionals in order to bolster the credibility of these forged documents, and leased

two virtual offices and phone services in the names of investment advisory firms in order to

backstop any due diligence inquiries from lenders about his fictitious investment portfolios. (Id.

at 4-6).

           Nemazee abused family and personal relationships as part of his crimes. For years,

Nemazee turned to his brother-in-law, Shahin Kashanchi, to digitally manufacture numerous

fraudulent account statements. (See PSR ¶¶ 11, 19, 23, 29, 31-32, 35; Govt. Sent. Ltr. at 2-3).

Nemazee defrauded a longtime friend and business partner into pledging collateral and for, and

personally guaranteeing, a fraudulently obtained line of credit, and then made millions of dollars’

of withdrawals on this line of credit without the knowledge or authorization of his partner. (See

PSR ¶¶ 16(f), 43-46; Govt. Sent. Ltr. at 13-14). Nemazee also deceived his wife, surreptitiously

removing her name from their multi-million-dollar Park Avenue apartment; as well as his

cooperative board, concealing that he borrowed several million dollars against the apartment in

violation of a no-financing provision.

           By 2009, the total amount of Nemazee’s fraud had grown to a staggering sum of over

$217 million, with more than $142 million in fraudulent loans from Bank of America and nearly

$75 million in fraudulent loans from Citibank. (PSR ¶¶ 38, 42; Govt. Sent. Ltr. at 1). Nemazee



                                                   3
           Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 6 of 19




also opened a fraudulent line of credit with HSBC. Nemazee used these hundreds of millions of

dollars to buy luxury Tribeca apartments for his children, a Rome apartment and 100-acre estate

in Italy, a luxury yacht, and an interest in a private jet; he also used the stolen funds to pay

millions of dollars in mortgage interest, taxes, and maintenance payments on his 12-acre country

estate in Katonah and his 6-bedroom duplex apartment on Park Avenue; and nearly $2 million in

political and charitable donations, which he used to purchase political influence and social status

and to bolster his appearance of creditworthiness with the victim banks; among other things.

Over the course of the approximately 12-year fraud, Nemazee repeatedly transferred funds

overseas, including to Italy, Switzerland, the United Kingdom, Bermuda, Iceland, and elsewhere.

       In the summer of 2009, Citibank began probing more deeply into Nemazee’s financial

condition, concerned about Nemazee’s creditworthiness and the bank’s level of exposure.

Nemazee attempted to avoid Citibank detecting the scheme by stealing from Peter to pay Paul:

he drew down $75 million from HSBC, which he transferred to his accounts at JPMorgan Chase

Bank, in order to pay down his Citibank loans without alerting Citibank to the source of funds.

(PSR ¶¶ 26-34, 41; Govt. Sent. Ltr. at 4-5, 6, 9). JPMorgan Chase Bank froze the funds based on

concern about their illegal source. Nemazee’s total fraud amount thus reached more than $292

million.

B.     Nemazee’s Sentencing, Forfeiture, and Restitution

       On March 18, 2010, Nemazee pleaded guilty to a four-count superseding information

charging him with committing bank fraud from approximately 1997 through 2009 against Bank

of America; committing bank fraud from approximately 2005 through 2009 against Citibank;

committing bank from in 2009 against HSBC; and committing wire fraud from approximately

2008 through 2009 against his business partner. That same day, the Court entered a preliminary

order of forfeiture directing that Nemazee pay a forfeiture money judgment in the amount of
                                                   4
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 7 of 19




$292.241 million, including forfeiting all of his interests in a lengthy list of properties, accounts,

and investments. (D.E. 29) (“Preliminary Forfeiture Order”).

       On July 15, 2010, the Court sentenced Nemazee principally to a term of imprisonment of

144 months, to be followed by a term of supervised release of three years, and restitution in the

total amount of $292,333,052. (D.E. 66, 78). Nemazee is required to pay 15% of his “gross

monthly earnings” towards his restitution obligation. (Id.).

       Prior to and after sentencing, the Government embarked on an intensive asset forfeiture

analysis and recovery effort. That effort relied in part on record obtained in connection with the

underlying criminal investigation, including voluminous paper records seized from Nemazee’s

offices, as well as dozens of subpoenas, interviews, depositions, and forensic analysis. Nemazee

was interviewed at length and deposed as part of that recovery effort. The Government found,

however, that Nemazee’s ability to recall and usefully explain his investments, financial

activities, and funds flows was limited, despite having access to many of the same records as the

Government through criminal discovery. The Government’s recovery efforts ultimately relied on

its own independent investigation and analysis. (See, e.g., Govt. Sent. Ltr. at 18 (“the defendant

was unable to provide a substantially detailed accounting of the assets purchased by him with the

proceeds of his fraud”), 20 (Nemazee’s “information was of limited utility. The defendant did

not identify assets previously unknown or that the Government was not already in the process of

recovering. Nor did he clarify or identify transactions of which the Government was unaware”).

       The Government’s effort has resulted in the forfeiture of approximately $112 million in

assets, including more than approximately $722,166 returned by political and charitable

recipients (D.E> 65); which have been applied to restitution. Nemazee’s presently outstanding

forfeiture obligation stands at approximately $180,821,846.32. That unrecovered forfeiture



                                                  5
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 8 of 19




amount largely reflects the degree to which Nemazee dissipated the proceeds of his fraud

through his and his family’s luxury lifestyle, impaired the value of his assets by borrowing

against them, and squandered the funds on failed investments.

C.     Nemazee’s Supervised Release and Travel Requests

       Nemazee commenced supervision in approximately November 2019. His supervision is

currently scheduled to expire in November 2022.

       Prior to beginning his supervised release, Nemazee began petitioning the Court for

permission to travel extensively, including international travel, based on his prospective

employment with Merilane Management and The Araz Group. In his initial letter to the Court on

September 20, 2019, and in several letters to the Court thereafter, Nemazee repeatedly

represented that his ability to secure and maintain his employment depended on his ability to

travel. For example:

               Beginning shortly after his release to home confinement pursuant
               to the First Step Act, Mr. Nemazee has worked as a senior advisor
               to the Chairman at Merilane Management and The Araz Group,
               d/b/a HealthEZ, a health care and real estate company that has
               been in business for over 37 years. Mr. Nemazee has been offered
               a full time position, which includes significant, graduated pay
               increases from his current $15 per hour to $30 per hour when he
               begins training and then to $60 per hour when he completes
               training. . . Mr. Nemazee’s offer of employment is entirely
               contingent on his ability to attend training sessions in Minnesota
               and to travel to on-site real estate projects both domestically and
               internationally. In short, without the ability to travel, Mr. Nemazee
               will lose this stellar job opportunity.

(D.E. 151). On October 10, 2019, Nemazee again wrote to the Court about this “very promising

job offer with Merilane Management and the Araz Group, d/b/a HealthEZ. . . . However, Mr.

Nemazee’s job offer is contingent upon his ability to travel domestically and internationally.”

(D.E. 152).



                                                 6
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 9 of 19




       The Chairman of Merilane Management is Nazie Eftekhari. As described below,

Nemazee acknowledges that Ms. Eftekhari is and has been his girlfriend (D.E. 163-1 at 5),

though that relationship was not described in his initial letters to the Court about the nature of his

employer and his employment, describing his job requirements, describing the nature of his

employment compensation, or requesting travel permission and describing the purported

employment consequences if Nemazee is unable to travel. Nemazee argues that he disclosed the

nature of his relationship to Probation after he started supervised release, but does not explain his

failure to disclose it earlier or why he made incomplete representations to the Court.

       Throughout his supervised release, Nemazee has repeatedly sought, and been given

permission, to travel domestically for work. In fact, the Government has been advised that

Nemazee has never been refused a request to travel domestically for work purposes.2 Nemazee

has travelled by commercial airline, company jet, and private charter jet; his accommodations

have included the L’Auberge de Sedona in Sedona, Arizona, “one of the Southwest’s foremost

luxury retreats exuding complete tranquility, refinement, and romance” (see

https://www.lauberge.com/resort/); the Amangiri resort in Canyon Point, Utah, a “600-acre

sanctuary of wilderness and isolation in Canyon Point, Southern Utah” providing “Ultimate

personalisation of bespoke adventures and cultural activities,” with a “destination spa” (see

https://www.aman.com/resorts/amangiri); and the Surf Club in Miami Beach, Florida, “an

oceanfront destination bringing a new era of glamour elevated with chic Italian dining and a

world-class spa.” (See https://www.fourseasons.com/surfside/). The Government is unaware of



2
  The Government has had an opportunity to review some of Nemazee’s travel requests in
connection with responding to the Motion. They are typically vague about the purpose of the
travel and business itinerary, and provide no information about whether others from the company
are travelling and, if so, who.

                                                  7
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 10 of 19




what rates Nemazee’s employer paid for these accommodations, but it appears that rates at these

resorts typically begin near or above $1,000 per night and can range up to several thousand

dollars per night.

       In early 2020, Nemazee sought permission to travel to Costa Rica “for him to supervise

the completion of a real estate project for his employer and to explore other real estate

investment opportunities.” (D.E. 154). The Court granted the request. However, because of the

emergence of the global COVID-19 pandemic, international travel was disrupted and travel to

Costa Rica was impossible. Nemazee then requested that his conditions of supervision be

modified to permit the Probation Office to approve international travel, in particular to Costa

Rica in order to “continue to supervise the real estate projects for his employer and to explore

other real estate investment opportunities,” without Court intervention. (D.E. 156). The Court

granted the request.

       The Government has been advised by the Probation Office that Nemazee did not travel to

Costa Rica, but instead travelled to St. Barthelemy (St. Barts) in the Caribbean for approximately

19 days in August 2020 “to explore various prospects that have risen due to the economic

downturn.” The travel itinerary provided to Probation showed that Nemazee would be staying at

the Villa Agapi, which the Government understands to be a “3 bedroom [villa] designed to

deliver a Dream Vacation with ambiance and comfort.” (See

https://www.stbarth.com/villas/detail/agapi/agapi). Weekly rates at this resort for 2021 appear to

be approximately $4,000. (Id.). At the time Nemazee’s travel to St. Barts was requested, he had

no meetings yet scheduled and the travel request indicated that meetings would be arranged.

       In approximately October 2020, Nemazee again sought permission to travel to Costa

Rica, this time for a two-month period over the holidays, from mid-November to mid-January.



                                                 8
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 11 of 19




Nemazee’s proposed travel was by private jet3 (D.E. 158-2); his prior proposed trips to Costa

Rica included accommodations at the Villa Eram, which the Government understands to be a 5-

bedroom “luxury vacation rental” villa with “a 2 story tall green wall, water features inside and

outside, fully equipped open kitchen, formal dining area with seating for ten, lounge area

featuring a grand piano sitting on water, and a recreation room, and fitness studio.” (See

https://www.exceptionalvillas.com/villa-eram/). Rates at the Villa Eram appear to range in the

thousands of dollars per might. (Id.).

       Probation denied the travel request and Nemazee asked the Court to overrule this denial.

(D.E. 158). Nemazee claimed that the “trip to Costa Rica is a necessary component of his job

duties,” that “Mr. Nemazee’s role simply cannot be done remotely,” and that “if Mr. Nemazee

cannot make this trip, Merilane will have to quickly find a qualified individual with Mr.

Nemazee’s level of expertise who can take his place. Similarly, if Mr. Nemazee cannot travel, he

will be unable to perform his basic job functions and runs the risk of a temporary, or even

permanent, layoff.” (D.E. 158-1). In his letter to the Court, Nemazee acknowledged that he has a

“personal relationship” with his employer, but argued that “it is still a job. He earns a salary

based on his ability to travel to supervise the construction projects of his employer. . . [T]his job

enables him to make monthly restitution payments. If he can’t do his job, his employer will find

someone else to do it, jeopardizing his income and the restitution payments.” (D.E. 158).

       The Court denied Nemazee’s request. (D.E. 159). Nemazee then moved to terminate his

supervision. (D.E. 160, 161). In support of the motion, Nemazee attached letters of support dated

October 2020, suggesting that the request was being prepared before he asked the Court for



3
  The travel by private jet was justified to “minimize costs and ensure safety,” and the need to
transport “specialty AV equipment” to Costa Rica.

                                                  9
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 12 of 19




permission to travel to Costa Rica. (Id. Exs. B, C, D). Nemazee obliquely stated that “this job

was obtained through Mr. Nemazee’s personal contacts and friends,” and argued that “[h]is

employment and ability to make restitution payments is now threatened by his inability to do his

job because of travel restrictions.” (Id.). Shortly after filing his termination request, Nemazee

also amended his request for permission to travel to Costa Rica, seeking four weeks’ travel

instead of eight. As he acknowledged in a letter to the Court, his prior itinerary included

meetings that were “not deemed essential” and which could be deferred, and that other meetings

could be “compressed.” (D.E. 161).

       Probation denied the amended request (id.) and the Court denied the requests for early

termination and for international travel permission. (D.E. 162). After Probation denied

Nemazee’s request for extended travel to Costa Rica, Nemazee and his counsel asked that an in-

person meeting with Probation be conducted remotely in light of the risks of COVID.

D.     Nemazee’s Payment of Restitution While on Supervised Release

       According to information provided by the Probation Office, while on supervised release

Nemazee has paid a total of $29,250 in restitution to date.

       Probation also reports that Nemazee has disclosed that in late 2020, he made cash gifts to

his children totaling approximately $45,000.

       The Government has also been advised by Probation that Nemazee has disclosed that his

residence, a Fifth Avenue apartment on Central Park, is leased by Merilane Investments and he

resides there rent-free. The Government is unaware if Nemazee has received other funds from, or

had other expenses paid by, Merilane or by Ms. Eftekhari. Nemazee’s significant travel expenses

have been paid by his employer, including private jet travel and resort accommodations.




                                                 10
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 13 of 19




E.      Nemazee’s Motion To Modify His Conditions of Supervision And For A Hearing

        On February 1, 2021, Nemazee filed another motion to modify his conditions of

supervision to remove any restrictions on travel, including international travel, for business

purposes, or in the alternative to terminate. (D.E. 163) (“Motion”). Nemazee argues that his

conditions of supervision, in particular his inability to travel internationally, are punitive rather

than rehabilitative. (Mot. at 22-23). He argues that he poses no risk of recidivism and that

deterrence from further crimes cannot be a basis for any of his conditions of supervision. (Id.).

He also argues that the proposed modification would promote victim recovery because he will

earn more if able to travel freely. (Id. at 23-24).

                                            DISCUSSION

        Nemazee’s request to modify his conditions of supervision and for a hearing should be

denied. As an initial matter, Nemazee has not identified why a hearing is necessary or what

evidence he hopes to have the Court consider at a hearing. Nemazee appears already to have

provided the Court with all of the evidence and information that he wishes to be considered.

Accordingly, an evidentiary hearing is not warranted. A hearing also is not required should the

Court deny the motion to modify—a hearing is required only prior to modifying. See, e.g.,

United States v. Parisi, 821 F.3d 343, 349 (2d Cir. 2016). To the extent the Court would find a

conference with the parties and with Probation to address Nemazee’s motion and his compliance

with supervision useful, the Government has no objection and believes that, to the extent a

hearing is required, such a conference where would satisfy the requirement. Id.

        Nemazee’s motion should also be denied to the extent that he merely seeks to reargue or

have the Court reconsider his prior motions. “To succeed on a motion for reconsideration, the

movant carries a heavy burden. The movant must show ‘an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

                                                      11
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 14 of 19




injustice.’ ‘The decision to grant or deny a motion for reconsideration rests within the sound

discretion of the district court.’” In re Taneja, 17 Civ. 9429 (JGK), 2019 WL 1949839, at *1

(S.D.N.Y. Apr. 19, 2019) (quoting Doe v. N.Y.C. Dept. Soc. Servs., 709 F. 2d 782, 789 (2d Cir.

1983), and Vincent v. Money Store, 03 Civ. 2876, 2014 WL 1673375, at *1 (S.D.N.Y. Apr. 28,

2014)). Nemazee has not cited any new law, offered new evidence, or advanced new arguments

in the Motion. The Court accordingly should deny the Motion as an exercise of its discretion.

       Nemazee’s Motion should also be denied on the merits. Far from showing that

modification or termination are appropriate, Nemazee’s current conditions, including restrictions

on international travel, are wholly appropriate in light of (a) the nature and circumstances of his

offenses; (b) the similarities between the nature of his current employment and his prior activities

when he was committing the offenses; (c) the nature of his relationship with his employer; and

(d) his apparent non-salary benefits and compensation that have not been reflected in his

restitution payments.

       With respect to the nature and circumstances of his offense, Nemazee argues that they are

irrelevant because supervised release is intended to be rehabilitative rather than punitive. (Mot. at

22-23). The Second Circuit has directed district courts, in considering conditions of supervision,

to consider “general punishment issues, such as deterrence, public safety, rehabilitation,

proportionality, and consistency.” United States v. Lussier, 104 F.3d 32, 35 (2d Cir. 1997). But

Nemazee’s conditions of supervision are not punitive in any event. Indeed, the restrictions have

been quite light in view of all of the relevant circumstances, and it appears that more restrictive

financial and reporting conditions may even be appropriate. As is relevant here, Nemazee is

required to seek permission for travel, which is a routine requirement for supervisees and one

that facilitates supervision. A supervisee who travels without advance notice or permission from



                                                 12
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 15 of 19




Probation can easily engage in activities that Probation is unaware of and unable to monitor,

which frustrates supervision and creates opportunities to violate the conditions. Here, that

requirement has had relatively minor impact on Nemazee: he has repeatedly requested domestic

travel permission, and has uniformly been granted permission. In fourteen months of

supervision, Nemazee has travelled or made plans to travel to Utah, Arizona, Minnesota, and

Florida, at the very least. Only his requests for international travel have been denied.

       The nature and circumstances of Nemazee’s offense are relevant to his supervision in

other ways, as well. Nemazee committed his offense while nominally in the role of an

investment professional. Though Nemazee’s actual business activity consisted primarily of

committing, and spending the proceeds of, bank fraud, he was a partner in an investment firm

along with a friend and business associate. That friend and business associate was also a victim

of Nemazee’s fraud. (Supra at 3). The fact that Nemazee’s current employment is as an advisor

on investment matters4 is a factor that warrants appropriate attention by Probation to be aware of

and able to supervise Nemazee’s activities.

       Probation and the Court’s denial of Nemazee’s international travel requests are

reasonable and, the Government concurs, appropriate. Unlike with domestic travel, where the

Probation Office in the district of travel is available for supervision duties, with international

travel supervision is impossible. Nemazee’s proposed international trips frequent and lengthy,

and could result in his spending significant periods of time outside the country. This defeats

effective supervision. Moreover, international travel presently is strongly discouraged for all



4
  Nemazee does not have, to the Government’s knowledge, any relevant experience in
developing high-end residential real estate as investment properties. As described above,
Nemazee’s lengthy career as a fraudster began in the wake of a failed commercial real estate
investment that drained his personal assets.

                                                  13
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 16 of 19




travelers: the Centers for Disease Control and Prevention (“CDC”) currently rates Costa Rica as

a “Level 4 Risk,” meaning the risk of COVID-19 exposure is “Very High” and “Travelers should

avoid all travel to Costa Rica.” See CDC, COVID-19 in Costa Rica (Feb. 2, 2021), available at

https://wwwnc.cdc.gov/travel/notices/covid-4/coronavirus-costa-rica. Nemazee’s insistence on

international travel during a pandemic, moreover, is in contrast with his reluctance to attend in-

person meetings with his supervising probation officer.

       The nature of Nemazee’s offenses also warrant enhanced scrutiny of proposed

international travel. In the 12-year course of committing nearly $300 million in bank fraud,

Nemazee acquired substantial assets overseas, maintained bank accounts overseas, and

transferred stolen funds overseas. He transferred funds to, among other places, Italy,

Switzerland, the United Kingdom, Bermuda, and Iceland. He maintained residences in Italy. He

has family members that reside abroad. The Government’s asset forfeiture investigation sought

to trace and recover all possible funds, but it is impossible to know with certainty whether

overseas assets or accounts remain. And even if all overseas accounts and assets have been

accounted for, the defendant’s history of transferring stolen funds overseas and maintaining

properties overseas acquired with stolen funds militates strongly against overseas travel while he

is on supervised release.

       In his motion, Nemazee accuses Probation of being “obsessed with,” or “demeaning and

belittling” towards Ms. Eftekhari and claims that Ms. Eftekhari believes her support for Mr.

Nemazee is being denigrated because of her sex and race. (Mot. at 5). The Government has not

been a party to any of these conversations and is unable to comment upon them, but certainly in

the Government’s interactions with Probation, that conduct has not occurred and no such

sentiments have been expressed. Contrary to Nemazee’s assertions, the fact that he has both a



                                                14
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 17 of 19




personal and an employment relationship with Ms. Eftekhari is highly relevant to Probation’s

and the Court’s evaluation of his international travel requests. To be clear, there certainly is

nothing inherently improper, inappropriate, or illicit about that relationship, so long as it

complies with any applicable corporate policies and so long as decisions regarding Nemazee’s

employment are consistent with any applicable duties to the company and to its investors. The

Government has no information about those matters and expresses no opinion about them.

However, in the relevant context of supervised release, where Nemazee is subject to reasonable

supervision conditions, where his employment is the justification for repeated requests for

lengthy international trips on private jets at luxury resorts, and where his restitution payments

depend on the compensation structure set by him and his employer, it is manifestly reasonable

for Probation and the Court to scrutinize those requests more carefully.5 Indeed, it would be

irresponsible not to.

       Because Nemazee has both a romantic and an employment relationship with Ms.

Eftekhari, is also difficult to discern whether claims about the necessity of Nemazee’s presence

on international trips reflects a business judgment or reflects the nature of his personal

relationship with his employer.6 For example, Nemazee has made other assertions about what

would happen to his employment if he could not travel internationally, which so far have not

materialized. In his request to this Court for permission to travel to Costa Rica for two months

over the holidays, Nemazee initially argued that his in-person travel to Costa Rica for two


5
 As described above, the Government concurs that international travel is unwarranted in any
event.
6
 In a letter to the Court, Merilane’s Senior Vice President for Operations states that she is
Nemazee’s direct supervisor. (D.E. 160 Ex. B). However, Nemazee has made it clear that he was
hired by Ms. Eftekhari, his employment services are provided to her, and she appears to be the
decision maker with respect to his employment and compensation, subject to any influence
Nemazee may have on those matters.

                                                  15
        Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 18 of 19




months was essential. Later, he conceded that he could, at the very least, reduce the trip by four

weeks. Similarly, Nemazee has argued that he risks being temporarily or permanently laid off if

he could not take the trip. So far, it does not appear that he will be.

       In light of all of these factors, including the nature of Nemazee’s underlying offenses and

the inability of Probation to effectively supervise Nemazee while he is overseas, Probation and

the Court’s denials of Nemazee’s international travel requests are reasonable and the proposed

modification should be rejected.

       Finally, the Government respectfully suggests that Nemazee’s restitution obligations

warrant further review. As described above, Nemazee has paid a total of approximately $29,250

in restitution, based on 15% of his nominal salary. Nemazee’s total compensation, however,

appears to significantly exceed his salary: he lives rent-free in a company apartment on Central

Park; he travels extensively at company expense, including by private charter and corporate jet,

and registers extended stays at luxury resorts where even a single night’s accommodation can

easily exceed his monthly restitution payment. The Government does not know if Nemazee

receives other funds or benefits from, or has other expenses paid by, Merilane or by Ms.

Eftekhari. Whatever Nemazee’s true financial picture is, it is sufficiently comfortable to have

allowed him to make cash gifts to his children totaling approximately $45,000, far exceeding his

restitution payments. Under these circumstances, it is unclear whether Nemazee is complying

with his obligation to pay 15% of his “gross monthly earnings” or, in the alternative, whether

that restitution obligation is consistent with the realities of his financial circumstances, his access

to funds, and his lack of living expenses. A more comprehensive review of Nemazee’s financial

condition and sources of support is warranted.




                                                  16
      Case 1:09-cr-00902-SHS Document 166 Filed 02/05/21 Page 19 of 19




                                      CONCLUSION

      For the foregoing reasons, the Government respectfully requests that the Court deny the

Motion.

Dated: New York, New York
       February 5, 2021


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney
                                                  Southern District of New York


                                              By: _____________________________
                                                  Michael D. Lockard
                                                  Assistant United States Attorney

Cc:   Counsel of record (ECF)
      Officer Godwin Ogunmefun, U.S. Probation Office, SDNY (by email)




                                             17
